                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
 Case No.        2:17-cr-690-GW                                             Date      November 5, 2019

 Title           United States v. Ramon Gilberto Ramos



 Present: The Honorable        Steve Kim, U.S. Magistrate Judge

                     Connie Chung                                              n/a
                       Deputy Clerk                                 Court Reporter /Recorder

            Attorneys Present for Government:                     Attorneys Present for Defendant:

                            n/a                                                 n/a

 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —RELEASE OR
                            DETENTION PENDING SENTENCE OR APPEAL

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3148(b)following Defendant's arrest for alleged violations) of the
terms of Defendant's pretrial release.
            The Court finds that:
      A.      ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑       Lack of bail resources
                   ❑       Refusal to interview with Pretrial Services
                   ❑       No stable residence or employment
                   ❑       Previous failure to appear or violations of probation, parole, or release

                   ❑       Ties to foreign countries
                   ~       Allegations in petition
                   ~       Failed to appear for sentencing




SK (9/l6)                                  CRIMINAL MINUTES -GENERAL                                 Page 1 of2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA


                             CRIMINAL MINUTES -GENERAL
 Case No    2:17-cr-690-GW                                            Date   November 5, 2019

 Title      United States v. Ramon Gilberto Ramos


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              ~     Nature of previous criminal convictions

              ~     Allegations in petition

              ❑     Substance abuse

              ❑      Already in custody on state or federal offense




                                              * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




                                     CRIMINAL MINUTES -GENERAL                            Page 2 of2
SK (9/16)
